ARNOLD, Judge.
Defendant contends that the court erred in denying his motions to dismiss at the close of State’s evidence and at the close of *570all the evidence and for appropriate relief due to the insufficiency of the evidence. Defendant argues that there was no evidence that he agreed to drop charges in exchange for the weapon, or that he acted in concert with Officer Adams. He also argues that he did not have the lawful authority to arrest Garland or Manley for the offenses listed in the indictment since the offenses were committed out of defendant’s presence. We disagree.
A motion to dismiss is properly denied when, considering the evidence in the light most favorable to the State, there is any evidence, whether introduced by the State or defendant, which will support the charges contained in the indictment. All contradictions and discrepancies in the evidence are to be resolved in the State’s favor, and the defendant’s evidence may be considered if it merely explains or clarifies and is not inconsistent with the State’s evidence. There must be substantial evidence of the elements of the offense charged. State v. McCoy, 303 N.C. 1, 277 S.E. 2d 515 (1981).
Under G.S. 14-217, as applicable to the present case, a pers'on is guilty of bribery if, while holding a public office, he receives something of value for omitting to perform an official act with the express or implied understanding that his official action or inaction was to be influenced by the thing of value. Under G.S. 14-230, as applicable to this case, defendant would be guilty of willfully failing to discharge the duties of his office by failing to make an arrest.
Applying these principles, we have reviewed the record and find that there was sufficient evidence of each of the essential elements of the offenses. The jury could have inferred that there was an agreement based upon the evidence of defendant’s receipt of the gun and the dropping of the charges.
There was also sufficient evidence for the jury to find that defendant acted in concert with Adams in defendant’s statement to Adams that he preferred the shotgun; in defendant’s statement that he liked Savage shotguns and would not mind having one himself; in the signing and witnessing of the bills of sale with Adams; in receiving the gun without making any payment; and in allowing Garland and Manley to leave without any further action. The performance by defendant of some act forming part of the crime charged, although not required, constitutes strong evidence *571that the defendant was acting in concert with another who did other acts leading toward the commission of the crime. State v. Joyner, 297 N.C. 349, 255 S.E. 2d 390 (1979).
Defendant had the authority to arrest Garland and Manley based upon his observing Adams removing the articles from the Garland vehicle, and Adams’ informing defendant of what he had found and the offenses committed by Garland and Manley. Probable cause to make an arrest may be provided by the officer’s own observations and information given him by other officers. State v. Matthews, 40 N.C. App. 41, 251 S.E. 2d 897 (1979).
Defendant next contends that the court erred in admitting the following testimony of Garland, given in response to a question asking him why he turned the shotgun over to the officers: “I didn’t have enough money to pay for a fine and I was out of state residence (sic); so I couldn’t be bounded (sic) and I knew that the charges would be dropped if I gave the weapons up.” We find no error. A witness may testify as to his own intention and understanding when they are relevant. 1 Brandis on North Carolina Evidence Sec. 130 (2d Rev. Ed. 1982).
Defendant’s remaining assignments of error concern whether there was a fatal variance between the indictment and the proof at trial and whether the court instructed on law not presented by the evidence. Since defendant makes essentially the same arguments in support of these assignments of error as he did in challenging the sufficiency of the evidence, these assignments of error cannot prevail.
In the trial of defendant, we find
No error.
Judges Hill and WHICHARD concur.